DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 45, 47, 50, 55-58, 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,419,402 to Zimmel.
Regarding claim 45, Zimmel teaches a grip extension for use with a fiber optic connector 
    PNG
    media_image1.png
    360
    424
    media_image1.png
    Greyscale
including a housing with top and bottom sides including protruding flanges (protruding area of front housing piece 24, see portion of Fig. 7 reproduced with additional annotations), first and second transverse sides including connector grip surfaces, a front connection side, and a rear fiber optic cable termination side with a flexible boot, the grip extension (grip 93 fitted over the front housing piece 24, Fig. 7) comprising: an elongate (longitudinally) body including a front opening (facing an adapter 94), a rear opening (facing rear extending piece 28); the top and bottom sides both including slots (hollow area engaging the protruding flanges, see portion of Fig. 7 reproduced with additional annotations) for receiving the protruding flanges of the top and bottom sides of the connector housing; and the grip extension defining grip surfaces (exterior surface of the grip 92) to facilitate pulling on the grip extension to remove the fiber optic connector from a connection location without direct contact with the fiber optic connector (“To remove the connector 20 from the adapter 94, the grip 93 is pulled rearwardly causing the tabs 98 to deflect outward such that the connector can be pulled from the adapter 94.” Col. 6, lines 7-16), wherein the grip extension is configured to be coupled to the connector housing with a snap fit connection (Col. 6, lines 6-7), and wherein the grip extension is configured to accommodate the flexible boot of the connector through the rear opening when the grip extension is coupled to the connector housing (a longitudinal gap of space is provided between the rear opening and the boot 92, Fig. 7).
Zimmel does not specify or illustrate the grip has a top side, a bottom side, and first and second transverse sides extending between the front and rear openings.  Zimmel teaches the grip 92 snap-fits over the front housing piece 24, which has a substantially square cross-sectional shape as illustrated in Figs. 1, 2.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of engineering choice, to create the grip in a shape that matches the front housing piece 24, i.e., also substantially square cross-sectionally with top, bottom and transversal sides facing the four sides of the front housing piece, in order to ensure a tight snap-fit between the two parts of the invention. 
Regarding claim 47, although Zimmel does not specify whether the grip 93 is a unitary one-piece structure, use of a one piece construction is generally considered merely a matter of obvious engineering choice since it requires fewer parts to design and simplifies the manufacture process and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to create an integral grip 93 as claimed. With reference to “molded” used to obtain the grip, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. That is, the process has no bearing on the patentability of the product claim and is not given patentable weight or treated on merits.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 50, Zimmel further teaches the grip extension is coupled to the connector housing at the protruded flange (see Fig. 7 reproduced above).
Regarding claim 55, Zimmel teaches a method of using a grip extension for use with a fiber optic connector comprising: coupling an elongate body of the grip extension to a housing of the fiber optic connector with a snap-fit connection; coupling an elongate body of the grip extension (grip 93 fitted over the front housing piece 24, Fig. 7) to a housing of the fiber optic connector with a snap-fit connection (Fig. 7, Col. 6, lines 6-7), the fiber optic connector housing defining top and bottom sides including protruding flanges  (protruding area of front housing piece 24, see portion of Fig. 7 reproduced with additional annotations), the fiber optic connector defining a front connection side (facing an adapter 94) and a rear fiber optic cable termination side (facing rear extending piece 28) with a flexible boot (92); wherein the elongate (longitudinally) body including a front opening (facing an adapter 94), a rear opening (facing rear extending piece 28); the top and bottom sides both including slots (hollow area engaging the protruding flanges, see portion of Fig. 7 reproduced with additional annotations) for receiving the protruding flanges of the top and bottom sides of the connector housing; and the grip extension defining grip surfaces (exterior surface of the grip 92) to facilitate pulling on the grip extension to remove the fiber optic connector from a connection location without direct contact with the fiber optic connector (“To remove the connector 20 from the adapter 94, the grip 93 is pulled rearwardly causing the tabs 98 to deflect outward such that the connector can be pulled from the adapter 94.” Col. 6, lines 7-16), wherein the grip extension is configured to be coupled to the connector housing with a snap fit connection, and wherein the grip extension is configured to accommodate the flexible boot of the connector through the rear opening when the grip extension is coupled to the connector housing (a longitudinal gap of space is provided between the rear opening and the boot 92, Fig. 7).
Zimmel does not specify or illustrate the grip has a top side, a bottom side, and first and second transverse sides extending between the front and rear openings.  Zimmel teaches the grip 92 snap-fits over the front housing piece 24, which has a substantially square cross-sectional shape having four connector grip surfaces (i.e., surfaces facing outward to the grip) as illustrated in Figs. 1, 2.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of engineering choice, to create the grip in a shape that matches the front housing piece 24, i.e., also substantially square cross-sectionally with top, bottom and transversal sides facing the four sides of the front housing piece, in order to ensure a tight snap-fit between the two parts of the invention.
Regarding claim 56, Zimmel further suggest pulling on the grip extension in a front-to-back direction after coupling the elongate body of the grip extension to the housing of the fiber optic connector to move at least a portion of the fiber optic connector housing (the entirety of the housing 24 is removed from the adapter 94) without direct contact with the fiber optic connector (by a user).  (“To remove the connector 20 from the adapter 94, the grip 93 is pulled rearwardly causing the tabs 98 to deflect outward such that the connector can be pulled from the adapter 94.” Col. 6, lines 7-16)
Regarding claim 57, Zimmel further suggests at least one of the top side and the bottom side of the elongate body of the grip extension is configured to accommodate bending of the flexible boot of the connector along a top-to-bottom direction when the grip extension is coupled to the connector housing (since the grip extension 93 is longitudinally separated from the boot 92, none of its parts of portions interferes with bending of the boot in a top/bottom direction.)
Regarding claim 58, although Zimmel does not specify whether the grip 93 is a unitary one-piece structure, use of a one piece construction is generally considered merely a matter of obvious engineering choice since it requires fewer parts to design and simplifies the manufacture process and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to create an integral grip 93 as claimed. With reference to “molded” used to obtain the grip, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. That is, the process has no bearing on the patentability of the product claim and is not given patentable weight or treated on merits.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 61, Zimmel further teaches the grip extension is coupled to the connector housing at the protruded flange (see Fig. 7 reproduced above).

Allowable Subject Matter
Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to teach or suggest at least one of the top side and the bottom side of the elongate body is configured to accommodate bending of the flexible boot of the connector along a top-to-bottom direction when the grip extension is coupled to the connector housing, when considered in view of the rest of the limitations of the base claim.  Zimmel is the closest prior art of record but does not fit the grip extension over the boot, and no further relevant prior art is available to suggest a modification to arrive at this claimed feature.
Claim 48 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to teach or suggest the elongate body of the grip extension defines an overall length that is longer than the overall length of the fiber optic connector without the flexible boot, when considered in view of the rest of the limitations of the base claim.  Zimmel is the closest prior art of record but uses a grip shorter than the overall length of the connector, and no further relevant prior art is available to suggest a modification to arrive at this claimed feature.
Claim 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to teach or suggest when the grip extension is snap-fit to the connector housing, the grip extension defines at least a portion that overlaps the connector housing and at least a portion that overlaps the flexible boot, when considered in view of the rest of the limitations of the base claim.  Zimmel is the closest prior art of record but does not fit the grip extension over the boot, and no further relevant prior art is available to suggest a modification to arrive at this claimed feature.
Claim 51 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to teach or suggest the grip extension is configured to increase the overall length of the fiber optic connector when the grip extension is mounted to the connector housing, when considered in view of the rest of the limitations of the base claim.  Zimmel is the closest prior art of record but uses a grip shorter than the overall length of the connector, and no further relevant prior art is available to suggest a modification to arrive at this claimed feature.
Claim 52 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to teach or suggest the grip extension defines a rear-most end that is positioned farther back in a front-to-back direction than a rear-most end of the connector housing without the flexible boot when the grip extension has been coupled to the fiber optic connector, when considered in view of the rest of the limitations of the base claim.  Zimmel is the closest prior art of record but uses a grip shorter than the overall length of the connector, and no further relevant prior art is available to suggest a modification to arrive at this claimed feature.
Claims 53, 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to teach or suggest the first and second transverse sides of the elongate body define two opposing flexible cantilever arms and the top and bottom sides define two opposing flexible cantilever arms, the two cantilever arms defined by the transverse sides of the elongate body including inwardly protruding tabs for engaging the grip surfaces of the transverse sides of the connector housing, when considered in view of the rest of the limitations of the base claim.  Zimmel is the closest prior art of record but does not make any reference of using cantilevered parts for the grip, and no further relevant prior art is available to suggest a modification to arrive at this claimed feature.
Claim 59 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to teach or suggest the elongate body of the grip extension defines an overall length that is longer than the overall length of the fiber optic connector without the flexible boot, when considered in view of the rest of the limitations of the base claim.  Zimmel is the closest prior art of record but uses a grip shorter than the overall length of the connector, and no further relevant prior art is available to suggest a modification to arrive at this claimed feature.
Claim 60 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to teach or suggest when the grip extension is snap-fit to the connector housing, the grip extension defines at least a portion that overlaps the connector housing and at least a portion that overlaps the flexible boot, when considered in view of the rest of the limitations of the base claim.  Zimmel is the closest prior art of record but does not fit the grip extension over the boot, and no further relevant prior art is available to suggest a modification to arrive at this claimed feature.
Claim 61 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to teach or suggest the grip extension is configured to increase the overall length of the fiber optic connector when the grip extension is mounted to the connector housing, when considered in view of the rest of the limitations of the base claim.  Zimmel is the closest prior art of record but uses a grip shorter than the overall length of the connector, and no further relevant prior art is available to suggest a modification to arrive at this claimed feature.
Claim 62 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to teach or suggest the grip extension defines a rear-most end that is positioned farther back in a front-to-back direction than a rear-most end of the connector housing without the flexible boot when the grip extension has been coupled to the fiber optic connector, when considered in view of the rest of the limitations of the base claim.  Zimmel is the closest prior art of record but uses a grip shorter than the overall length of the connector, and no further relevant prior art is available to suggest a modification to arrive at this claimed feature.
Claims 63, 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to teach or suggest the first and second transverse sides of the elongate body define two opposing flexible cantilever arms and the top and bottom sides define two opposing flexible cantilever arms, the two cantilever arms defined by the transverse sides of the elongate body including inwardly protruding tabs for engaging the grip surfaces of the transverse sides of the connector housing, when considered in view of the rest of the limitations of the base claim.  Zimmel is the closest prior art of record but does not make any reference of using cantilevered parts for the grip, and no further relevant prior art is available to suggest a modification to arrive at this claimed feature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP5146813 discloses an installation/removal tool for optical connectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883